NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 11, 2018
                                 Decided May 16, 2018

                                         Before

                            DIANE P. WOOD, Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge


No. 17-3152

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

      v.                                          No. 02-20029-001

KEEFER JONES,                                     James E. Shadid,
     Defendant-Appellant.                         Chief Judge.


                                       ORDER

        Fifteen months into the term of supervised release imposed as part of his
sentence for possessing crack cocaine with intent to distribute in violation of 21 U.S.C.
§ 841(a)(1), Keefer Jones admitted to violating four conditions of his release: those
requiring him to participate in sex-offender and mental-health treatment, comply with
the Illinois Sex Offender Registration Act, and refrain from possessing any controlled
substances. We concluded that the district court did not err in revoking his supervised
release but provided an inadequate explanation for imposing a five-year prison term, so
we vacated his sentence and remanded. United States v. Jones, 861 F.3d 687, 689, 691–92
(7th Cir. 2017). On remand the district court again imposed a five-year prison term, and
No. 17-3152                                                                          Page 2

Jones again filed a notice of appeal. His appointed counsel, however, asserts that this
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967).

        At the outset we note that a defendant facing revocation of supervised release
does not have a constitutional right to counsel unless he challenges the appropriateness
of revocation or asserts substantial and complex grounds in mitigation. See United States
v. Boultinghouse, 784 F.3d 1163, 1171 (7th Cir. 2015); United States v. Eskridge, 445 F.3d
930, 932–33 (7th Cir. 2006). In his response to counsel’s motion, see CIR. R. 51(b), Jones
does not raise any arguments falling into the latter category, and even though he
challenges the propriety of revocation, we already decided this issue, Jones, 861 F.3d
at 689, and cannot not consider it again here. See United States v. Husband, 312 F.3d 247,
251 (7th Cir. 2002) (“[A]ny issue conclusively decided by this court on the first appeal is
not remanded.”). Thus the Anders safeguards do not govern our review of counsel’s
motion to withdraw. See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); United States
v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016). Nevertheless it is our practice to apply that
framework to an appointed attorney’s motion to withdraw from representing a criminal
defendant. Counsel has submitted a brief that explains the nature of the case and
addresses the potential issues that an appeal of this kind might be expected to involve,
so we focus our review on the subjects that counsel discusses and those that Jones raises
in response. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first considers whether Jones could challenge his five-year term of
imprisonment, but correctly concludes that any such argument would be futile. Counsel
rightly affirms that the district court accurately determined the policy-statement range
for Jones’s prison term. Because his possession of cocaine while on supervised release
was a grade B violation and he had a criminal history category of VI, the court correctly
concluded his policy-statement range to be 21 to 27 months. See 21 U.S.C. § 844(a);
U.S.S.G. §§ 7B1.1(a)(2) & app. n.1, 7B1.4(a). Further, counsel rightly observes that the
judge complied with all required procedures, including discussing the relevant factors
under 18 U.S.C. § 3553(a) and addressing Jones’s mitigation arguments.

       Counsel next concludes, correctly, that it would be pointless to challenge the
reasonableness of the five-year prison term, even though that sentence substantially
exceeds the high end of the policy-statement range. The district judge adequately
explained the variance. After detailing Jones’s open defiance of his probation officer’s
directives while on supervised release, the judge concluded that any more supervised
release “is simply a waste of time” for him and “would make a mockery of the [18
No. 17-3152                                                                         Page 3

U.S.C. §] 3553 factors.” So the judge, determining that Jones was incapable of complying
with the terms of his supervised release, imposed only prison time and concluded that
the maximum allowable prison term was necessary. As required by 18 U.S.C. § 3583(e),
the judge considered the relevant sentencing factors in § 3553(a), including Jones’s
history and characteristics and the need to provide adequate deterrence and protect the
public. See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016).

       Counsel next evaluates whether Jones could argue that the district court violated
Federal Rule of Criminal Procedure 32.1(b)(2), but rightly concludes that the court
followed an appropriate procedure on remand. Because we affirmed the revocation of
Jones’s supervised release and Jones provided no new information to the district court,
Jones had no right to another notice of his supervised-release violations or another
revocation hearing. See FED. R. CRIM. P. 32.1(b)(2); Husband, 312 F.3d at 251. He would
have no sound argument that he did not receive the process due to him—he was
represented by counsel at the resentencing hearing and had opportunities to present
new arguments about the appropriate term of reimprisonment and to address the court.
See FED. R. CRIM. P. 32.1(b)(2); see also United States v. Mobley, 833 F.3d 797, 801–02
(7th Cir. 2016). Jones says the district court erred by not conducting a “full”
resentencing, which we interpret as an argument that he should have been allowed to
respond anew to the violations (and presumably, not admit them). But we remanded
his case solely for resentencing, so it would be frivolous to argue that the district court
should have re-opened the revocation issue.

       Counsel finally considers whether Jones could raise an argument that his district-
court lawyer provided ineffective assistance on remand but correctly concludes that,
even assuming that Jones had a right to counsel, such an assertion would be pointless.
We generally relegate ineffective-assistance claims to collateral attacks, and we think it
best to do so here.

        Jones outlines several other potential arguments he could make on appeal. He
contends that the district court committed multiple errors in deciding to revoke his
supervised release, but he could not challenge that decision on appeal because we
already decided that revocation was proper. See Jones, 861 F.3d at 689; Husband, 312 F.3d
at 251. Jones also asserts that he could argue that his attorney in his prior appeal
improperly abandoned him by not representing him on remand. But this argument
would be frivolous because even if Jones had a right to counsel at his resentencing, he
No. 17-3152                                                                          Page 4

does not have a right to counsel of his choice. See Caplin & Drysdale, Chartered v. United
States, 491 U.S. 617, 624 (1989).

       Jones finally contends that he was not given a chance to “review … and make
objections” to the presentence investigation report from 2002 that he says the district
judge relied on when imposing the five-year prison term. But the judge used the PSR
only to review Jones’s criminal history—information that was not, as Jones says,
outdated. And the time to object to the accuracy of the PSR had long since passed by the
time of the resentencing hearing.

       Accordingly, we GRANT counsel’s motion and DISMISS the appeal.